Citation Nr: 0931002	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-10 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased rating for torn medial meniscus, 
right knee, post operative with instability, currently rated 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1956 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2006, a statement of the case was issued in February 2007, 
and a substantive appeal was received in April 2007.

The Board notes at the outset that service connection was 
granted for torn medial meniscus, right knee, post operative 
in December 1976, with an assigned 0 percent disability 
rating, effective December 1, 1976.  A January 2006 rating 
decision continued the 0 percent disability rating, and the 
present appeal ensued.  Subsequently, a February 2007 rating 
decision assigned two separate 10 percent disability ratings 
for the Veteran's right knee, both effective September 9, 
2005.  One rating was for torn medial meniscus, right knee, 
with degenerative changes and limited motion.  The other 
rating was for torn medial meniscus, right knee, post 
operative with instability.  On the Veteran's substantive 
appeal, he checked the box to indicate he was appealing both 
ratings, but he then listed only the instability rating 
issue.  Subsequent pleadings have only addressed the 
instability issue, and in a July 2009 Informal Hearing 
Presentation, the Veteran's representative noted that the 
Veteran had only continued his appeal as to the instability 
issue.  

The July 2009 Informal Hearing Presentation also includes 
discussion of a possible separate rating for limitation of 
extension.  This matter is hereby referred to the RO for 
clarification and any necessary action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In the July 2009 Informal Hearing Presentation, the Veteran's 
representative referenced various medical reports in 
connection with the degree of instability associated with the 
service-connected right knee disability.  The representative 
noted that an April 2007 medical report by Vincent Ross, M.D. 
described the knee as "very unstable."  The representative 
argues that this suggests that the instability is more than 
slight; the representative noted that a VA examination had 
not been scheduled to accurately evaluate the degree of 
instability.  

In the context of the representative's chronological listing 
of pertinent medical evidence, the Board views the 
representative's argument as implicitly including an 
assertion that the instability has increased in severity 
since the most recent VA examination.  While a new 
examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is an indication of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995).

Additionally, the Board observes that an August 2006 VA 
treatment record, from the Cheyenne VA Medical Center, states 
that Veteran was fitted for a right knee brace, and that 
there would be a follow-up with the Veteran after the brace 
arrived.  Thus, it appears that the Veteran may have been 
receiving relevant ongoing treatment from the VA healthcare 
system, that some of the associated treatment records may not 
be in the claims file, and that the Veteran's treatment 
records would be pertinent to his claim.  See Moore v. 
Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  VA is required to 
obtain VA treatment records relevant to his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As such, the RO 
should obtain any missing VA treatment records relevant to 
the appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992). 

Lastly, the Board notes that during the pendency of this 
appeal, on January 30, 2008, the United States Court of 
Appeals for Veterans Claims issued a decision in the case of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
outlined the notice requirements for an increased-
compensation claim under 38 U.S.C.A. § 5103(a).  Since the 
Board is remanding this case for other matters, it is 
appropriate for the RO to provide additional VCAA notice to 
comply with Vazquez-Flores.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide proper VCAA 
notice with respect to the increased 
rating claim that includes: (1) 
notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and daily 
life; (2) at least general notice of any 
specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's employment 
and daily life; (3) notification that if 
an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and 
(4) notification of the types of medical 
and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability, 
as outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

2.  The RO should obtain any recent VA 
treatment records (not already of record) 
relevant to the Veteran's right knee.

3.  The Veteran should be afforded an 
appropriate VA examination to determine 
the severity of his service-connected for 
torn medial meniscus, right knee, post 
operative with instability.  It is 
imperative that the claims folder be 
reviewed in conjunction with the 
examination.  Examination findings should 
be reported to allow for application of VA 
rating criteria.  The examiner should 
expressly discuss the degree of any 
lateral instability and indicate whether 
such instability is slight, moderate, or 
severe in degree.  A rationale for such 
description should be set forth. 

4.  After completion of the above and any 
further development deemed necessary by 
the RO, the RO should review the record 
and determine whether a higher rating is 
warranted for a torn medial meniscus, 
right knee, post operative with 
instability.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


